Exhibit 10.1

LOGO [g17532g60z91.jpg]

EMPLOYMENT AGREEMENT MANAGING DIRECTOR

THE UNDERSIGNED:

 

1. EURONEXT AMSTERDAM N.V., a Dutch public limited company, having its statutory
seat at Amsterdam, the Netherlands, and its official place of business at the
address Beursplein 5, (1012 JW) Amsterdam, the Netherlands (the “Company”);

and

 

2. Mr. JOOST J.M. VAN DER DOES DE WILLEBOIS (the “Managing Director”);

The Company and the Managing Director shall jointly be referred to as the
“Parties” and individually as a “Party”.

WHEREAS:

 

A. The Managing Director has been employed by the Company since 1 November 2004
for a definite term of four (4) years, i.e. until 1 November 2008. Parties
desire to enter into an indefinite term employment agreement and desire to set
forth the terms and conditions applicable to the employment of the Managing
Director in this employment agreement (the “Employment Agreement”).

 

B. The Company is a wholly owned subsidiary of Euronext N.V., a public limited
company with its statutory seat and its official place of business in Amsterdam,
the Netherlands (“Euronext”). Euronext is in its turn a(n) (indirect) wholly
owned subsidiary of NYSE Euronext, a Delaware company publicly listed at the
Stock Exchanges of New York and Paris (“NYSE Euronext”). Where this Employment
Agreement refers to the Company, this shall also be understood to mean Euronext
and/or NYSE Euronext (the Company, Euronext and NYSE Euronext together
hereinafter also referred to as the “Companies”);

 

C. The Managing Director is appointed as (i) chairman of the management board of
the Company, (ii) member of the management board of Euronext and (iii) member of
the management committee of NYSE Euronext.

 

page 1 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

D. In view of the appointment of the Managing Director as (i) chairman of the
management board of the Company, (ii) member of the management board of Euronext
and (iii) member of the management committee of NYSE Euronext, all decisions
relating to the Management Director’s remuneration, pension and/or terms and
conditions of employment shall be taken by the Human Resources and Compensation
Committee and/or the NYSE Euronext Board of Directors.

DECLARE AND HAVE AGREED AS FOLLOWS:

 

1. Date of Commencement of Employment and Position

 

1.1. The Managing Director shall hold the position of (i) chairman of the
management board of the Company, (ii) member of the management board of Euronext
and (iii) member of the management committee of NYSE Euronext, and the Managing
Director shall perform all duties which relate to these positions.

 

1.2. The Managing Director shall perform his duties as mentioned in article 1.1
of this Employment Agreement both in the Netherlands and abroad.

 

1.3. The Managing Director shall fulfil all obligations imposed on him by law,
or as laid down in the articles of association of the Companies.

 

1.4. The Managing Director is obliged to do or to refrain from doing all that
managing directors in similar positions should do or should refrain from doing.
The Managing Director shall fully devote himself, his time and his energy to
promoting the interests of the Companies.

 

2. Duration of the Employment Agreement and Notice of Termination

 

2.1. The Managing Director entered into the employment of the Company on
1 November 2004 for a definite period of time, which employment is continued by
this Employment Agreement for an indefinite period.

 

2.2. This Employment Agreement shall terminate in any event, without notice
being required, on the date at which the Managing Director reaches the age of
65, unless the pension scheme of the Managing Director provides for an earlier
retirement date.

 

2.3. This Employment Agreement may be terminated by either Party with due
observance of a notice period of four (4) months for the Company and a notice
period of two (2) months for the Managing Director.

 

page 2 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

2.4. Upon service of a notice of termination by the Company for reasons other
than urgent cause (article 7:678 Dutch civil code) or a change in circumstances
attributable to the Managing Director (article 7:685 Dutch civil code), the
compensation for termination will not exceed an amount equalling the gross
yearly salary as defined in article 3 of this agreement whereby the notice
period will be observed. In such case, bonuses that were earned but not yet paid
or deferred as of the termination, will become payable on the dates that such
amounts would have been paid had the employment continued through the date of
such payments. Any other or additional payment, entitlement and/or benefit will
be treated in accordance with the applicable terms of any plan, policy, program
or arrangement of, or any agreement with, the Company or any affiliate.

 

3. Remuneration

The Managing Director’s salary shall be determined annually by the Human
Resources and Compensation Committee and/or the NYSE Euronext Board of
Directors. For the year 2008 the salary of the Management Director shall amount
to EUR 400,000 gross per year, which shall be paid by the Company to the
Managing Director in fourteen (14) equal instalments, of which (i) twelve
(12) instalments shall be paid at the end of each month; (ii) one (1) instalment
shall be paid as a 13th month salary at the end of the month of December; and
(iii) one (1) instalment shall be paid as a holiday allowance at the end of the
month of April. If the Managing Director receives income from any other company
that forms part of the group of companies to which the Company belongs, this
income shall be deducted from the Management Director’s salary.

 

4. Bonus

 

4.1. The Managing Director may be eligible for an annual variable bonus. The
granting of a bonus in any year is subject to the absolute discretion of the
Human Resources and Compensation Committee and/or the NYSE Euronext Board of
Directors.

 

4.2. The performance criteria that govern the awarding of the bonus and the
amount of bonus awarded are determined once a year by the CEO of NYSE Euronext.
At least 50% of the annual bonus shall be paid in cash, and no more than 50% of
the annual bonus shall be awarded in the form of equity compensation.

 

4.3. Participation in the bonus scheme does not give rise to a legitimate
expectation of any entitlement

 

4.4.

The annual payment of the bonus shall have been made no later than March 15th of
the calendar year following the year for which is earned pursuant to the
Company’s annual bonus plan.

 

page 3 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

5. Holidays

The Managing Director shall be entitled to twenty-five (25) business day’s
vacation per year. In taking vacation, the Managing Director shall duly observe
the interests of the Company. The provisions regarding reduction of working
hours (ATV) as included in the personnel manual of the Company (‘handbook
personnel Euronext Amsterdam N.V.’), which is attached to this Employment
Agreement as Annex 2 (the “Personnel Manual”), are not applicable to the
Managing Director.

 

6. Expenses

 

6.1. The Company shall reimburse all reasonable expenses incurred by the
Managing Director in the performance of his duties, but only upon submission of
all the relevant invoices and vouchers and in accordance with the provisions of
the Personnel Manual.

 

6.2. The Company shall reimburse all reasonable expenses incurred by the
Managing Director for the use of a (i) mobile phone, (ii) BlackBerry and
(iii) telefax at the home address of the Managing Director.

 

6.3. The Company shall never compensate an amount that exceeds the amount that
can be awarded free of taxes. Any taxes and/or social security premiums which
become due as a result of the tax authorities’ view that the expenses as
mentioned under articles 6.1 and 6.2 of this Employment Agreement are taxable
shall be borne by the Managing Director.

 

7. Company Car

For the performance of his duties, the Company shall provide the Managing
Director with a lease car in accordance with the applicable car lease scheme of
the Company (Autolease-regeling Euronext Amsterdam N.V.), which scheme is
attached to this Employment Agreement as Annex 3 (the “Car Lease Scheme”).
Furthermore, for the performance of his duties in and from Amsterdam the
Managing Director may benefit of the use of a (company) chauffeur.

 

8. Fringe benefits

All the fringe benefits as mentioned in the Personnel Manual shall apply to the
Managing Director, this in so far as not provided otherwise in this Employment
Agreement.

 

page 4 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

9. Sickness

In the event of sickness as defined in section 7:629 of the Dutch Civil Code,
the provisions as set out in the Personnel Manual shall apply.

 

10. Pension

The Managing Director declares to be familiar with the prevailing pension scheme
of the Company as stipulated in the Personnel Manual. Furthermore, the Parties
agree (i) to fulfil the obligations arising from such pension scheme; and
(ii) that the pensionable salary shall be equal to the salary amount mentioned
in article 3 of this Employment Agreement. If the pension scheme of the Company
changes during the term of this Employment Agreement, the consequences of such
change for the Managing Director shall be discussed in advance with the Managing
Director, taking due account of the policy of the Companies.

 

II. Confidentiality

The Managing Director shall, throughout the duration of this Employment
Agreement and after this Employment Agreement has been terminated for whatever
reason, refrain from disclosing in any manner to any individual any information
of a confidential nature concerning the Company or other companies affiliated to
the Company, which has become known to the Managing Director as a result of his
employment with the Company and of which the Managing Director knows or should
have known to be of a confidential nature. Moreover, the Managing Director shall
also take all steps to prevent this information from being used by third
parties.

 

12. Documents

The Managing Director shall not have or keep in his possession any documents
and/or correspondence and/or data carriers and/or copies thereof in any manner
whatsoever, which belong to the Company or to other companies affiliated to the
Company and which have been made available to the Managing Director as a result
of his employment, except in so far as and for as long as is necessary for the
performance of his duties for the Company. At termination of this Employment
Agreement or upon suspension of the Managing Director from active duty for
whatever reason, the Managing Director shall be obliged to return to the Company
immediately, without necessitating the need for any request to be made in this
regard, any and all such documents and/or correspondence and/or data carriers
and/or copies thereof.

 

page 5 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

13. Non-Competition

 

13.1. The Managing Director shall throughout the duration of this Employment
Agreement and for a period of one (1) year after termination thereof (i) not be
engaged or involved in any manner, directly or indirectly, whether for the
account of the Managing Director or for the account of others, be engaged in
activities directly competing with those of the Company or any of its
subsidiaries or affiliated companies of the Company; (ii) not act as
intermediary in whatever manner directly or indirectly;

 

13.2. The Managing Director shall remain under the obligation to adhere to the
non-competition clause referred to in article 13.1 of this Employment Agreement
with regard to the Company, if the Company or a part thereof is transferred by
the Company or any of the Company’s shareholders to a third party within the
meaning of section 7:662 and onwards of the Dutch Civil Code, and this
Employment Agreement terminates before or at the time of such transfer, whereas
in the event of continuation of the Employment Agreement the Managing Director
would have entered into the employment of the acquirer by operation of law.

 

14. Non-recruitment

The Managing Director shall throughout the duration of this Employment Agreement
and for a period of one (1) year after termination thereof not (i) engage,
(ii) employ, (iii) solicit or (iv) contact, with a view to hiring or engaging,
employees of the Company or any of its affiliated companies.

 

15. Penalty

In the event the Managing Director breaches the obligations as laid down in
articles 11, 12, 13.1, 13.2 and/or 14 of this Employment Agreement, the Managing
Director shall contrary to section 7:650, subs 3, 4 and 5 of the Dutch Civil
Code, without notice of default being required, pay to the Company for each such
breach a penalty equal to an amount of EUR 50,000, pIus a penalty of EUR 10,000
for each day such breach occurs and continues. Alternatively, the Company shall
be entitled to claim full damages.

 

16. No additional occupation

The Managing Director shall refrain from accepting remunerated or
non-remunerated work activities with or for third parties or from doing business
for his own account without the prior written consent of the Human Resources and
Compensation Committee of NYSE Euronext.

 

page 6 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

17. Miscellaneous

 

17.1. In addition to the provisions laid down in this Employment Agreement, the
conditions as laid down in (i) the Personal Trading Policy Requirements for NYSE
Euronext Management Committee Members as attached to this Employment Agreement
as Annex 4; (ii) the Personnel Manual; (iii) the Car Lease Scheme; (iv) the
policy on internal business conducts as attached to this Employment Agreement as
Annex 5; (v) Global Guideline for Gifts as attached to this Employment Agreement
as Annex 6; and (vi) the policy on OFAC as attached to this Employment Agreement
as Annex 7 are applicable. The Company reserves the right to unilaterally amend
the conditions of the documents mentioned in this article 17. If the conditions
laid down in these documents should be in conflict with the conditions of this
Employment Agreement, the conditions of this Employment Agreement shall prevail.

 

17.2. Any notice or other communication in connection with this Employment
Agreement shall be given in writing and as far as it concerns the Company only
after a resolution passed by the competent body of the Company.

 

17.3. If any provision, or part of a provision of this Employment Agreement, is
for any reason or to any extent, invalid or unenforceable, such invalidity or
unenforceability shall not in any manner detract from or render invalid or
unenforceable the other provisions or parts of provisions of this Employment
Agreement. In the event of the invalidity or unenforceability of any (part of a)
provision of this Employment Agreement, the Parties shall, at the request of
either Party, negotiate in good faith to agree to changes or amendments to this
(part of a) provision that may be required in order to reflect as closely as
possible the purport of the intention of such (part of a) provision and to
accomplish the purpose of this Employment Agreement in light of such invalidity
or unenforceability.

 

17.4. Notwithstanding the provisions of section 7:661, paragraph 1 of the Dutch
Civil Code and section 7:170, paragraph 3 of the Dutch Civil Code, the Company
can have recourse against the Managing Director in respect of any damages caused
by the Managing Director to the Company or to a third party, and this only in
the event and in so far as the Managing Director is covered by insurance (incl.
liability) against such damages.

 

page 7 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

18. Governing law, jurisdiction

 

18.1. This Employment Agreement is governed by the laws of the Netherlands.

 

18.2. The Amsterdam courts shall have exclusive jurisdiction to hear any dispute
that should arise from or in connection with this Employment Agreement or with
any further agreements that the Parties should enter into pursuant to or in
connection with this Employment Agreement.

IN WITNESS WHEREOF Employment Agreement has been executed in twofold by the
Parties hereto:

 

/s/ D.L. Niederauer

   

/s/ J.J.M. van der does de Willebois

Mr. D.L. Niederauer     J.J.M. van der does de Willebois Chief Executive Officer
of NYSE Euronext     Managing Director Place: New York     Place: Amsterdam
Date: 10-27-2008     Date: 10-1-2008

/s/ P.H. Duranton

    Mr. P.H. Duranton     Group Executive Vice President and     Executive Vice
President of Human Resources     Place: New York     Date: 10-27-2008    

/s/ J.F. Theodore

   

/s/ S.B.L. Evers

Mr. J.F. Theodore     S.B.L. Evers On behalf of Euronext Amsterdam N.V as
member of the Managing Board     Director Human Resources Place: Paris    
Place: Amsterdam Date: 10-7-2008     Date: 10-15-2008

 

page 8 of 9 pages



--------------------------------------------------------------------------------

LOGO [g17532g60z91.jpg]

 

Seen and approved:

By: Mr R.W.F. van Tets Chairman of the Supervisory Board Euronext Amsterdam N.V.
Place:   Amsterdam Date:   10-15-2008

 

page 9 of 9 pages